UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7414



JOSEPH DONALD LEE GREENE,

                                            Plaintiff - Appellant,

          versus


STEVE MCGRAW, Clerk, the Circuit Court of the
County of Roanoke, sued in his individual and
official capacity; DONNA SCHAFFER, Deputy
Clerk, the Circuit Court of the County of
Roanoke, sued in her individual and official
capacity; JANICE MARTIN, Notary, the Circuit
Court of the County of Roanoke, sued in her
individual and official capacity; ROY B.
WILLETT, Justice, the Circuit Court of the
County of Roanoke, sued in his individual and
official capacity; A. DOW OWENS, Justice, the
Circuit Court of the County of Pulaski, sued
in his individual and official capacity;
FRANCIS   WILLIAM    BURKHART,   III,   Chief,
Commonwealth Attorney of the County of
Roanoke, sued in his individual and official
capacity; JOHN RICHARD HENRY ALEXANDER, II,
Assistant Commonwealth Attorney of the County
of Roanoke, sued in his individual and
official   capacity;   MARIAN  FELIC   KELLEY,
Assistant Commonwealth Attorney of the County
of Roanoke, sued in his individual and
official capacity, J. RAY LAVINDER, Chief, the
Police Department of the County of Roanoke,
Virginia, sued in his individual and official
capacity; MR. HOLBROOK, Assistant Chief, the
Police Department of the County of Roanoke,
Virginia, sued in his individual and official
capacity; JOHN TURNER, Lieutenant, Director of
Internal Affairs, the Police Department of the
County of Roanoke, Virginia sued in his
individual and official capacity; RICHARD
MOORER, Detective, the Police Department of
the County of Roanoke, Virginia, sued in his
individual and official capacity; DEBBIE
HOGAN, Detective, the Police Department of the
County of Roanoke, Virginia, sued in her
individual and official capacity; FRANCIS
HAGGERTY, Sergeant, the Police Department of
the County of Roanoke, Virginia, sued in his
individual and official capacity; R. J. WYGAL,
Road Unit Officer, the Police Department of
the County of Roanoke, Virginia, sued in his
individual   and    official   capacity;   JANET
JANSCO,   Road    Unit   Officer,   the   Police
Department of the County of Roanoke, Virginia,
sued in her individual and official capacity;
BETTY R. MCCRARY, Director, the Roanoke County
Department of Social Services, sued in her
individual and official capacity; ELLEN GROFF,
Social Worker, the Roanoke County Department
of Social Services, sued in her individual and
official capacity; GARY THOMPSON, Social
Worker, the Roanoke County Department of
Social Services, sued in his individual and
official capacity; DONNA THOMPSON, Social
Worker, the Roanoke County Department of
Social Services, sued in her individual and
official capacity; TRACEY E. PIRKEY, Hearings
Officer, the Virginia State Department of
Social Services, sued in her individual and
official capacity; JOSEPH B. OBSENSHAIN,
Attorney, County of Roanoke, Virginia, sued in
his individual and official capacity; JEFFREY
LAING DORSEY, Reverend, Attorney at Law, sued
in his individual and official capacity;
ROBERT C. HAGAN, Attorney at Law, sued in his
individual and official capacity; MELISSA
RATCLIFF,    Registered      Nurse,    Carillion
Community Hospital of Roanoke Valley, sued in
her individual and official capacity; LEJEANNA
SPINELLA, Agent, Palms & Associates, sued in
her individual and official capacity; UNKNOWN
PROPRIETORS, Palms & Associates, Incorporated,
sued   in   their    individual   and   official
capacities; STEPHANIE ANN WOOD, sued in her
individual and official capacity; WALTER LEE
WOOD, Reverend, sued in his individual and
official capacity; ANN MCKEEL WOOD, Reverend,

                       2
sued in her individual and official capacity;
RHONDA WOOD, a private citizen of the County
of Roanoke, sued in her individual and
official capacity; UNKNOWN COURTROOM DEPUTY,
Sergeant, the Circuit Court of the County of
Roanoke, sued in his individual and official
capacity; ROSEMARIE ANUNNZIATA, Chief Justice,
the Court of Appeals of Virginia, sued in her
individual and official capacity,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-626-7)


Submitted:   May 6, 2003                      Decided:   May 21, 2003


Before WIDENER, WILKINSON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Donald Lee Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Joseph Donald Lee Greene appeals the district court’s order

denying relief on his civil rights complaint. We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Greene v. McGraw, No. CA-02-

626-7 (W.D. Va. June 20, Aug. 16, Oct. 15 & Nov. 13, 2002).         We

deny Greene’s motion for leave to amend and to add a party.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   4